Citation Nr: 1126143	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-29 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA disability benefits.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The appellant claimed to have service as a member of the Philippine Commonwealth Army, or recognized guerilla unit, during World War II.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The decision denied eligibility for VA disability benefits because the appellant did not have the required military service.


FINDINGS OF FACT

1.  By a July 15, 2008 decision, the Board denied the appellant's appeal for eligibility for VA disability benefits.

2.  In January 2009, the appellant filed a Notice of Appeal with the United States Court of Appeals for Veterans Claims (Court).

3.  The appellant died on November [redacted], 2009.  

4.  Because of the death of the appellant and because the Court did not receive any request that another party be substituted for the appellant, the Court, in April 2010, vacated the Board's July 15, 2008 decision.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A (West Supp. 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a July 15, 2008 decision, the Board denied the appellant's appeal for eligibility for VA disability benefits.  In December 2010, the Board denied a motion for reconsideration of the decision.  The appellant thereafter filed a Notice of Appeal with the Court in January 2009.  The appellant died on November [redacted], 2009.

In April 2010, the Court issued a memorandum decision.  Because of the death of the appellant and because the Court did not receive any request that another party be substituted for the appellant, the Court vacated the Board's July 15, 2008 decision.  See Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that an accrued-benefits claimant may request substitution before the Court or permit the Board's decision to be vacated).  The appeal before the Court was dismissed for lack of jurisdiction.

Unfortunately, the appellant died during the pendency of the appeal to the Court.  As a matter of law, claims do not survive a claimant's death absent proper substitution.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2011)).  Such request must be filed not later than one year after the date of the appellant's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) . . . ."  Id.

The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the appellant's claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


